                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


NANCY E. BRYNE,                                Case No. CV-17-149-BLG-TJC

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

  vs.

NANCY A. BERRYHILL, Acting
  Commissioner of the Social
  Security Administration,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that the Commissioner's decision
 denying Plaintiff's claim for disability insurance benefits and supplemental security
 income is AFFIRMED.

        Dated this 22nd day of March, 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Julie Collins
                                  Julie Collins, Deputy Clerk
